DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 10-16 in the reply filed on 12/20/2021 is acknowledged. The traversal is on the ground(s) that the assertion that a search for a method of operating a plurality of electrochromic devices would inherently include a method of operating a single electrochromic device. This is not found persuasive because there is an examination and search burden for these patentably distinct inventions due to their mutually exclusive characteristics.  They require a different field of search (e.g., searching different classifications for electrochromic devices, the methods of operating them, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Evidence of burden pursuant to MPEP §808.02(A) is established by the showing of mutually exclusive characteristics (claim 1-9 – defining exact operating conditions of the received current; claim 17-20 – system of multiple electronic chromic devices and image devices). Applicant has not, by this traversal, offered evidence of any error in this regard.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/28/2022 and 6/1/2020 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the flowcharts of Fig 2 and Fig 3 that disclose the operating conditions of an electrochromic device within an array must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jack et al. US 2017/0097553.
Regarding claim 10, Jack discloses (see at least Fig 5A-5M, Fig 10, [0181]-[0221]) a method of operating a plurality of electrochromic devices (Fig 10, [0181]) comprising: adjusting a frequency of voltage applied to the plurality of electrochromic devices (Fig 5K, [0192], a hold voltage is applied to each optically switchable device), wherein each of the plurality of electrochromic devices is adjusted by a ([0192], Fig 5K, hold voltage may be applied to each optically switchable device as it reaches or nears the ending optical state. The hold voltage may be applied to each optically switchable device at the same time, or within a relatively short period of time); measuring a duration of time required to change tint states of each of the electrochromic devices ([0188], the switching time of each optically switchable device in the group is calculated); and identifying a location of each of the plurality of electrochromic devices in response to the measured duration of time required to change the tint states of each of the electrochromic device ([0188], determining the number, duration, and/or timing of the pauses may be done using a look-up table based on one or more of these criteria).
	Regarding claim 11, Jack discloses further comprising operating at least one particular electrochromic device of the plurality of electrochromic devices after identifying the location ([0192], hold voltage may be applied based on known switching times for a particular window or group of windows) of the at least one particular electrochromic device (Fig 5K, [0192], a hold voltage is applied to each optically switchable device).
	Regarding claim 12, Jack discloses wherein adjusting the frequency of voltage is performed simultaneously for all of the plurality of electrochromic devices (Fig 5K, [0192], a hold voltage is applied to each optically switchable device).
	Regarding claim 13, Jack discloses wherein adjusting the frequency of voltage is performed by a logic device (smart logic device 278) disposed at a location spaced apart from the plurality of electrochromic devices ([0262], logic device 278 transmits and sends voltage signals over a communication bus that is used to adjust the voltage utilized by the electrochromic device).
	Regarding claim 14, Jack discloses wherein at least one of the plurality of electrochromic devices ([0160], electrochromic device) is at an unknown tint state prior to adjusting the frequency of the voltage ([0160], Fig 5H, controlling transitions from an unknown state).
	Regarding claim 15, Jack discloses wherein all of the plurality of electrochromic devices ([0183], a group of windows that have different switching speeds) are at unknown tint states prior to adjusting the frequency of the voltage ([0160], Fig 5H, controlling transitions from an unknown state).
	Regarding claim 16, Jack discloses wherein adjusting the frequency of voltage is performed prior to measuring the duration of time required to change tint states (Fig 5L shows determining the switching time within 1005b and then further identifying a slower switchable device in step 1005c and increasing the voltage based on the time difference in 1005d).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vigano et al. US 2018/0188627, Vigano et al. US 2017/0146884, Pradhan US 2015/0070745, and Brown et al. US 2013/0271812 are optically switchable devices.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARRIEF I BROOME/Examiner, Art Unit 2872